[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff is entitled to lost profits occasioned by its landlords' failure to install a sanitary sewer at a premises rented by the plaintiff as a candle manufacturing factory. The plaintiff's lost profits calculated at $24,000 were 40% his own responsibility, for unreasonable failure to move out earlier, and accordingly are reduced at $14,400.00.
The defendants are on the other land, entitled to their agreed upon rental of $12,826.00. This figure should be reduced by a percentage of the cost of the sewer connection but the court heard no evidence of that sum.
Accordingly, judgment may enter for the plaintiff in the sum of $1,484.00
McDONALD, J.